DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to After Final
Claims filed February 1, 2022 have not been entered because the amended claim limitations would require further considerations mentioned in the December 16, 2021 Interview. However, the Office agreed in the December 16, 2021 Interview to reopen and fully consider the claims filed August 12, 2021, thus claims 1, 3-7, 10-12, and 21-28 are pending. A supplemental amendment is not entered as a matter of right. MPEP 714.13.
The finality from the office action dated 11/2/2021 is withdrawn. Notably a feature from claim 7 was entirely omitted. Because the feature was also not addressed in the non-final office action dated 5/13/2021, this action is non-final.


Claim Objections
Claim 26 is objected to because of the following informalities:

Claim 26 should read: The ice maker of claim 1, wherein the first groove wall is a standing rib and the first wall end of the mating interior panel comprises a first wall body angled with respect to the body of the mating interior panel; the standing rib, the first wall body of the first wall end, and the inner surface of the mating exterior panel defining the first overflow insulation cavity.

 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11-12, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBERT J. ALVAREZ (US 5182925, hereinafter ALVAREZ), KWANG HYUK CHA (US 20140015394, hereinafter CHA), FRED L. MINELLI (US 20120121322, hereinafter MINELLI), in view of PAUL A. TRES (NPL: PAUL A TRES DESIGNING PLASTIC PARTS FOR ASSEMBLY 8TH EDITION, 2017, hereinafter TRES), MATT LOMBARD (MATT LOMBARD, SOLIDWORKS BIBLE, TABLE OF CONTENTS AND CHAP 38, hereinafter LOMBARD) and evidenced by MYSOLIDWORKS (MYSOLIDWORKS, SURFACE MESH EDIT/ REVIEW PROPERTYMANAGER, ONLINE HELP, hereinafter MYSOLIDWORKS).
 Regarding claim 1, ALVAREZ (FIGS. 1-2) discloses:
An ice maker comprising:
a dry compartment (115); and
a wet compartment (111) adjacent to the dry compartment and comprising:
an evaporator case (113b; Col. 8, lines 5-8) sized to receive the evaporator (231). ALVAREZ (Col. 8, lines 21-27) discloses an integrally formed water-tight double-walled evaporator case (113) with a blown foamed core (Col. 9, lines 21-24) …
the evaporator case (see FIG. illustration below) being integrally insulated with foam insulation positioned inside an insulation cavity defined by and between the plurality of exterior panels and the plurality of interior panels…

    PNG
    media_image1.png
    1125
    878
    media_image1.png
    Greyscale

Regarding claim 1, ALVAREZ may not explicitly disclose how the interior and or exterior walls are constructed, specifically ALVAREZ does not explicitly disclose: a plurality of interior panels joined to each other, each of a plurality of seams formed between the interior panels defining a foam-tight seal and a water-tight seal, a mating interior panel of the plurality of interior panels defining a plurality of wall ends, the mating interior panel comprising a first groove wall proximate to a first wall end of the plurality of wall ends and offset from the first wall end, the first groove wall extending from a body of the mating interior panel, the mating interior panel further comprising first projections, the first projections extending between the first groove wall and the first wall end, the first projections and the first wall end defining a first groove therebetween; and a plurality of exterior panels, a mating exterior panel of the plurality of exterior panels joined to the mating interior panel of the plurality of interior panels with slide joints, the mating exterior panel defining a vertical panel and a first lip extending from the vertical panel, the first lip received within the first groove of the mating interior panel; the first groove wall of the mating interior panel, the first wall end of the mating interior panel, the first projections of the mating interior panel, and an inner surface of the mating exterior panel defining a first overflow insulation cavity therebetween; the evaporator case being integrally insulated with blown foam insulation positioned inside an insulation cavity defined by and between the plurality of exterior panels and the plurality of interior panels flow of the blown foam insulation into the first overflow insulation cavity from a remaining portion of the insulation cavity being restricted by each of the first groove wall and the first projections.
Regarding claim 1, CHA teaches: a refrigeration appliance having:
an evaporator case comprising: a plurality of interior panels (FIGS. 6-7; 111, 113, and 117) joined to each other
each of a plurality of seams (FIG. 7; between 111, 113, and 117) formed between the interior panels defining a seal (¶ 4), a mating interior panel (110) of the plurality of interior panels defining a plurality of wall ends (edges of 110), the mating interior panel comprising a first groove wall (see FIG. 7 illustration below) proximate to a first wall end of the plurality of wall ends and offset from the first wall end, the first groove wall extending from a body of the mating interior panel, the mating interior panel further comprising first projections, the first projections extending between the first groove wall and the first wall end, the first projections and the first wall end defining a first groove therebetween;
with snap-fit joints that create a space that is sealed for insulation to be stored within, each of the snap-fit joints comprising a tab and defining a slot (see FIGS. 7-8, illustrations below);
and a plurality of exterior panels (see FIG. 8 illustration below), a mating exterior panel of the plurality of exterior panels joined to the mating interior panel of the plurality of interior panels with slide joints, the mating exterior panel defining a vertical panel and a first lip (27 creates a lip for 110 to rest on) extending from the vertical panel, the first lip received by the first tab (110, 111, and 119) of the mating interior panel; the first groove wall of the mating interior panel, the first wall end of the mating interior panel, the first projections of the mating interior panel, and an inner surface of the mating exterior panel defining a first overflow insulation cavity therebetween;
the evaporator case (of ALVAREZ) being integrally insulated (¶ 74) with blown foam insulation (FIG. 4, 40) positioned inside an insulation cavity defined by and between the plurality of exterior panels (30) and the plurality of interior panels (20) flow of the blown foam insulation (40) into the first overflow insulation cavity (27a; ¶¶ 73-74) from a remaining portion of the insulation cavity being restricted by each of the first groove wall and the first projections.


    PNG
    media_image2.png
    1339
    1024
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    935
    1010
    media_image3.png
    Greyscale

CHA (¶¶ 75-77 and 95) also teaches that the insulation 40 can flow from and seal panels (100,110, and 120) together inherently forming a watertight seal because there is no place for water to flow when the panel is completely filled. CHA (¶¶ 74 and 90-92) teaches the insulation flows into and fills the space between the inner casing (20), the outer casing (30), and the partitions (100). While CHA teaches a tab instead of the groove of the Instant Application between the interior and exterior panels, tabs and grooves are known in the art and 
Regarding claim 1, MINELLI teaches (¶ 3) that it is known to form complete, walls, panels, structures, and units of freezers out a plurality of panels (80 and 92) that are correspondingly mated together via various configurations of slots, grooves, and seals (see for example the embodiments of FIGS. 4a and 4b. Further, MINELLI discloses (FIGS. 2 and 3) that the panels (80 and 92) can be constructed of exterior panels (94 and 96) that are connected via tongue and groove connections (¶¶ 34 and 35) to an interior panel (98). MINELLI utilizes this type of construction for panels of a freezer to avoid the use of butyl containing sealants, which are difficult to apply, always sticky, and difficult to service (¶ 6).
CHA and MINELLI both teach that is old and well known to construct insulated structures such as ice makers out of multiple parts utilizing snap-fit, slide joints, and similar connections. As ALVAREZ does not disclose any specific method of construction beyond the use of utilizing interior and exterior walls containing foam, based on the combined teaches of CHA and MINELLI it would have been obvious to try various snap fit and/or slide lock connections between and within each foam containing interior and/or exterior panel of the ice maker in an attempt to improve the construction methods by avoiding methods, such as the utilization of butyl containing sealants, that are difficult to utilize and service.
Regarding claim 1, TRES, LOMBARD, and MYSOLIDWORKS teach: snap-fit design theory and 3D modelling techniques/software to create a water tight snap-fit compartment. TRES, LOMBARD, and MYSOLIDWORKS teach CAD design and snap-fit design theory and to create a 
Particularly, TRES (CHAP. 8) teaches groove walls as snap fits, which includes the mating projections and MYSOLIDWORKS teaches water-tight seals.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ALVAREZ , CHA, and MINELLI with the teachings of TRES, LOMBARD, and MYSOLIDWORKS to employ CAD design and snap-fit design theory and to create a dual-walled watertight snap-fit compartment that inhibits the liquid from leaking until the liquid is foamed and bonds the dual-walled water-tight snap-fit compartment together.

Regarding claim 11, ALVAREZ as modified teaches the limitations of claim 1. ALVAREZ additionally teaches:
a top insulation (FIG. 1A) configured to face a top end (FIG. 2) of an evaporator (231) and received between a first evaporator wall (FIGS. 1-1A) and a second evaporator wall (FIGS. 1-1A) of the evaporator case, the top insulation comprising tabs (MINELLI) extending from opposing sides of a front insulation end (FIGS. 1) of the top insulation, each of the tabs received within a notch (MINELLI) defined in each of the first evaporator wall and the second evaporator wall, the tabs securing the top insulation to the first evaporator wall and the second evaporator wall. As stated above for claim 1, MINELLI, TRES, LOMBARD, and MYSOLIDWORKS teach: designs and theory to create various snap-fit connections on various surfaces and configurations.

Regarding claim 12, ALVAREZ as modified teaches the limitations of claim 1. ALVAREZ (FIGS. 2, 6, and 15) additionally teaches:
an electrical circuit (FIG. 15) comprising a main controller (1500);
a refrigeration circuit (FIGS. 15 and 17) comprising an evaporator (231); and
a water circuit (FIGS. 15 and 17) comprising:
an inlet water valve (217, 1531) configured to receive and regulate water entering the ice maker;
a drain valve (223) configured to receive and regulate water exiting the ice maker; and
a cleaning valve (313) positioned between the inlet water valve and the drain valve;
wherein each of the inlet water valve, the drain valve, and the cleaning valve is in electrical communication with and controlled by the main controller, water in the water circuit configured to produce ice during an ice formation cycle (Col. 12, lines 56-65; FIGS. 16-17) and clean the evaporator during a cleaning cycle (Col. 12, lines 33-46) by operation of each of the inlet water valve, the drain valve, and the cleaning valve by the main controller.

Regarding claim 21, ALVAREZ as modified teaches the limitations of claim 1. Claim 21 duplicates and rearranges groove walls, wall ends, lips, cavities, and projections of the existing walls and panels found in claim 1. The mere duplication or rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.

Regarding claim 22, ALVAREZ as modified teaches the limitations of claim 22. Claim 22 duplicates and rearranges groove walls, wall ends, lips, cavities, and projections of the existing walls and panels found in claim 1. The mere duplication or rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.

Regarding claim 23, ALVAREZ as modified teaches the limitations of claim 1. TRES, LOMBARD, and MYSOLIDWORKS additionally teach the theory and techniques necessary to design, model, and construct the claim 23 limitations and structures. CHA additionally teaches:
wherein the plurality of interior panels (FIGS. 6-7; 111, 113, and 117) are joined to each other with snap-fit joints, each of the snap-fit joints comprising a tab and defining a slot (FIGS. 7-8).

Regarding claim 24, ALVAREZ as modified teaches the limitations of claim 1. TRES, LOMBARD, and MYSOLIDWORKS additionally teach the theory and techniques necessary to design, model, and construct the claim 24 limitations and features. CHA additionally teaches:
a first lip (edge of 111) of the mating exterior panel (111) defines a tab (projection on 111 used in conjunction with 117a in FIG. 8), the tab engaged with a pocket (116) defined in a surface of the (115).

Regarding claim 25, ALVAREZ as modified teaches the limitations of claim 1. CHA (see FIG. 7 illustration above) additionally teaches declined and inclined projections having sloped edges and grooves that are wider distally from the panel.

Regarding claim 26, ALVAREZ as modified teaches the limitations of claim 1. CHA additionally teaches: a groove wall as a rib (see FIG. 7 illustration above) and an overflow insulation cavity (FIG. 4; 27a; ¶ 73-74) where the wall is angled with respect to the interior panel (110).

Regarding claim 27, ALVAREZ as modified teaches the limitations of claim 1. CHA (see FIG. 2 illustration below) teaches:
a first offset (see FIG. 2 illustration below) is defined between an outer surface of the mating exterior panel and an adjacent outer surface of the mating interior panel, the outer surface of the mating exterior panel positioned outside of the outer surface of the mating interior panel
    PNG
    media_image4.png
    33
    7
    media_image4.png
    Greyscale
 and
a second offset (see FIG. 2 illustration below) is defined between an end of the first lip of the mating exterior panel and a bottom of the first groove of the mating interior panel in an insertion direction of the first lip.


    PNG
    media_image5.png
    892
    807
    media_image5.png
    Greyscale


Regarding claim 28, ALVAREZ as modified teaches the limitations of claim 1. CHA (see FIG. 7 illustration above) additionally teaches: a plurality of interior panel standing ribs (see FIG. 7 illustration above) extending from a corner of the body and an overflow insulation cavity (¶¶ 76-77; FIG. 9 and see FIG. 8 illustration cavity above).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, MINELLI, TRES, LOMBARD, and MYSOLIDWORKS, in view of CHAD J. ROTTER (US 20100126210, hereinafter ROTTER).
Regarding claim 3, ALVAREZ as modified teaches limitations of claim 1. CHA additionally teaches: a refrigeration appliance where
the plurality of interior panels (FIGS. 6-7; 111, 113, and 117) of a case (10) comprise:
a first wall (21; FIG. 6 illustration);
a second wall (21; FIG. 6 illustration) joined at a rear seam (FIG. 6 illustration) of the case to the first wall (21) with a first set of snap-fit joints (27b; FIG. 5).
ALVAREZ additionally teaches:
a tank (227) joined to the evaporator (231) with a tab (238; FIG. 2) and a slot (239; FIG. 2) on respective mating parts of the walls (113) and the tank (227).
Further, as modified above, the combination of ALVAREZ, CHA, and MINELLI teach the interior and exterior walls of the icemaker are attached via tab and slot and/or snap fit connections.

    PNG
    media_image6.png
    829
    982
    media_image6.png
    Greyscale

Regarding claim 3, ALVAREZ as modified may not explicitly disclose that is it known to have the tank attach to the first and second walls via sets of snap fit joints.
Regarding claim 3, ROTTER teaches: connecting portions of a refrigeration appliance (tank cover 114) to walls (28) with snap fits (¶ 40, snap tabs).
Based on the teachings of ROTTER, it is known to one of ordinary skill in the art to attach portions of a refrigeration appliance via snap fit to the walls of the appliance. As such, it would have been obvious to try to one of ordinary skill in the art to change the tab and slot connection of the tank of ALVAREZ to a multiwall snap fit joint connection as set forth in ROTTER to attach the tank to the icemaker with a secure and tool-less connection.

Regarding claim 4, ALVAREZ as modified teaches the combination of features including connections between the first and second walls and the tank being snap fit joints. As such, the structure can be considered integral.

Regarding claim 5, ALVAREZ as modified teaches the limitations of claim 3. TRES additionally teaches: that there are many known types of construction for snap fit joints (see for example pages 264 and 265 - Design considerations) and deciding the appropriate snap fit joint to utilize is based on design factors such as the need to protect against the incursion of water, dust, among others. In one example (page 289), TRES discloses a known type of snap fit in devices where the incursion of water and dust should be prevented is through the utilization of a snap fit containing a barb (Figure 8.14 illustration).

    PNG
    media_image7.png
    696
    728
    media_image7.png
    Greyscale

Thusly, TRES teaches: where
each of the tabs of the snap-fit joints defines a barb engaged with the corresponding slot of the snap-fit joints

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, MINELLI, TRES, LOMBARD, MYSOLIDWORKS, and CHAD J. ROTTER, as evidenced by SPOUT (SPOUT, AMERICAN HERITAGE DICTIONARY, hereinafter SPOUT).
Regarding claim 6, ALVAREZ as modified teaches the limitations of claim 3. ALVAREZ (FIGS. 2, 3, and 6) additionally teaches: that
the tank (227) defines a spout (see FIG. 6 Illustration below) sloping downwards with respect to a horizontal orientation from a front end of the tank, the spout disposed proximate to and between a front wall end (231A) of the first evaporator wall and a front wall end (231B) of the second evaporator wall, the spout configured to direct a cleaning solution during a cleaning procedure of the ice maker into a water reservoir (607) defined by the tank.
Where SPOUT is defined as a “tube, lip, or hole through which liquid is released or discharged.”


    PNG
    media_image8.png
    1143
    1063
    media_image8.png
    Greyscale



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, MINELLI, TRES, LOMBARD, MYSOLIDWORKS, INTEGRAL (INTEGRAL, AMERICAN HERITAGE DICTIONARY, hereinafter INTEGRAL), in further view of TRIMOD BESTA (NPL: TRIMOD BESTA LEVEL SWITCH CATALOGUE (2013)).
Regarding claim 7, ALVAREZ as modified teaches limitations of claim 1, ALVAREZ additionally teaches: wherein
the evaporator case (Col. 8, lines 5-8) comprises a tank (223 bounded by 113, 329, and 330, FIGS. 2, 3A and 4) configured to hold water for the production of ice by the ice maker, the tank comprising a projection (325) extending vertically from and formed monolithically with the tank.
Instant Application (¶ 97) defines integrally formed and monolithically formed as equivalents, which as evidenced by INTEGRAL is “a complete whole,” thus monolithically is formed as a complete whole.
Further, ALVAREZ utilizes a top down projection supporting a water level sensor (Thermistor 321 or 323). ALVAREZ additionally teaches that a float switch (Col. 14, lines 2-5) may replace the thermistor.
Regarding claim 7, ALVAREZ as modified by CHA and MINELLI may not explicitly teach: how the float switch is mounted, specifically the
switch mount facing opposite sides of a projection.

    PNG
    media_image9.png
    677
    438
    media_image9.png
    Greyscale

Regarding claim 7, TRIMOD BESTA (page 20, Type A 501 97 or type A 504 96) teach that there are various configurations for float switches. TRIMOD BESTA teach various variables and methods for tailoring a float switch to an application (TRIMOD BESTA: pages 34-35, Tables 23-25; page 37) including a top-down float switch attached to a projection and facing opposite sides of the projection. A person of ordinary skill in the art upon reading both ALVAREZ and TRIMOD BESTA would have recognized the desirability of utilizing any known and available fluid level sensing mechanisms in an attempt to improve the level sensing ability and/or durability of the device. As ALVAREZ indicated a float switch is a known option and TRIMOD BESTA discloses that one of those options is an top down float switch mounted on opposing sides of a projection it would have been obvious to a person of ordinary skill in the art to try any known float switch, including the top down version as discussed above, discussed in TRIMOD BESTA in an attempt to provide an improved level sensing system for the ice machine.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, MINELLI, TRES, LOMBARD, and MYSOLIDWORKS, in further view of NIGEL DADE (US 20170215620, hereinafter DADE).
Regarding claim 10, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, ALVAREZ additionally teaches: an evaporator in a watertight pocket on an inner ledge (FIG. 1a illustration). The ALVAREZ evaporator extends into the wall whereas the Instant Claims have a bracket extending into evaporator wall pockets. ALVAREZ teaches that it is known to extend the evaporator into a wall.

    PNG
    media_image10.png
    542
    507
    media_image10.png
    Greyscale


Regarding claim 10, ALVAREZ as modified by CHA and MINELLI may not explicitly teach: the evaporator secured to a plurality of evaporator brackets, each of a first evaporator wall and a second evaporator wall of the evaporator case defining a pocket in an inner ledge, a tab of each of the evaporator brackets received within the pocket of a corresponding evaporator wall of the first evaporator wall and the second evaporator wall, the pocket being water-tight against passage of water into the insulation cavity defined by and between the plurality of exterior panels and the plurality of interior panels.
Regarding claim 10, DADE as modified teaches: a temperature controlled storage system including
an evaporator (68), the evaporator secured to a plurality of evaporator brackets (87), each of a first evaporator wall (82) and a second evaporator wall (82) of an evaporator case (80) defining a pocket (¶¶ 149 and 189) in an inner ledge (FIGS. 9(g)-9(f) illustrations), a tab (FIGS. 9(g)-9(f) illustrations) of each of the evaporator brackets (87) received within the pocket of a corresponding evaporator wall (82) of the first evaporator wall and the second evaporator wall, the pocket being water-tight against passage of water into the insulation cavity defined by and between the plurality of exterior panels and the plurality of interior panels.
DADE (Abstract) does this to form one or more compartments in which the temperature of each of the one or more compartments is independently controllable to provide either one of: chilled temperature; or frozen temperature. DADE (¶ 189) places a heat exchanger exterior to the compartment to exchange latent heat between the refrigerant and the compartment and to maximize heat transfer in the area of the compartment.


    PNG
    media_image11.png
    382
    537
    media_image11.png
    Greyscale

Based on the teachings of DADE, it is known to one of ordinary skill in the art to place evaporator brackets within pockets of the evaporator wall. As such, it would have been obvious to try, to one of ordinary skill in the art, to apply either the teachings of DADE in an attempt to improve the combined refrigeration system of ALVAREZ, CHA, MINELLI, TRES, LOMBARD, and MYSOLIDWORKS when attaching an evaporator to a wall.


Response to Arguments
Applicant’s arguments, filed February 1, 2021, with respect to the rejection(s) of claim(s) 1, 3-7, 10-12, and 21-28 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Regarding page 10, Objections to the Claims, the Office acknowledges that the proposed claim 26 amendments will traverse the objection when entered.


Regarding page 13, ¶ 2, Applicant Argues that ALVAREZ as modified does not show a “first overflow insulation cavity.” In response, CHA FIG. 4 shows first overflow insulation cavity (27a) as described in CHA ¶¶ 73-74.
Regarding page 13, ¶ 3, Applicant Argues ALVAREZ as modified does not show a “passage of the blown foam insulation from the remaining portion of the insulation cavity into the first overflow insulation cavity being restricted at a gap allowing passage of the blown foam insulation into the overflow insulation cavity.” In response, the feature is only found in the claims not entered.
Regarding page 14, ¶ 5, Applicant Argues that ALVAREZ has no “spout configured to direct a cleaning solution during a cleaning procedure of the ice maker into a water reservoir defined by the tank.” In response, ALVAREZ FIG. 6 (illustrated above) teaches this feature where spout is defined as a “tube, lip, or hole through which liquid is released or discharged.”
Regarding page 16, ¶ 2, Applicant Argues properly notes that the Office did not address the claim 7 limitation of “the tank comprising a projection extending vertically from and formed monolithically with the tank.” In response, ALVAREZ tank 223 and projection 325 teach these features.
Regarding page 17, ¶ 3, Applicant Argues for Rejoinder. The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected 
Regarding page 18, ¶ 3, Applicant Argues claims 29-31 are allowable over the cited references. In response, claims 29-31 were not entered.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763